Name: Commission Regulation (EC) NoÃ 1900/2004 of 29 October 2004 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases for the 2004/2005 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  prices
 Date Published: nan

 30.10.2004 EN Official Journal of the European Union L 328/69 COMMISSION REGULATION (EC) No 1900/2004 of 29 October 2004 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases for the 2004/2005 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), Whereas: (1) The Community market price for pig carcases, as referred to in Article 4(2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State. (2) These coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (2). (3) In view of the results of the census of December 2003, new weighting coefficients should be set for the 2004/2005 marketing year and Commission Regulation (EC) No 1075/2003 (3) should be repealed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The weighting coefficients referred to in Article 4(2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex hereto. Article 2 Regulation (EC) No 1075/2003 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Commission Regulation (EC) No 258/2004 (OJ L 44, 14.2.2004, p. 14). (2) OJ L 149, 21.6.1993, p. 1. Directive last amended by Regulation of the European Parliament and of the Council (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (3) OJ L 155, 24.6.2003, p. 9. Regulation amended, not yet published. ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases for the 2004/2005 marketing year (Article 4(2) of Regulation (EEC) No 2759/75) Belgium 4,2 Czech Republic 2,2 Denmark 8,5 Germany 17,4 Estonia 0,2 Greece 0,6 Spain 15,7 France 10,0 Ireland 1,1 Italy 6,0 Cyprus 0,3 Latvia 0,3 Lithuania 0,7 Luxembourg 0,1 Hungary 3,1 Malta 0,1 Netherlands 7,1 Austria 2,1 Poland 12,1 Portugal 1,5 Slovenia 0,4 Slovakia 0,9 Finland 0,9 Sweden 1,3 United Kingdom 3,2